United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-40433
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELROY JARAMILLO-CRUZ, also known
as Sergio Valente-Lopez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. L-00-CR-1104-ALL
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Elroy Jaramillo-Cruz (Jaramillo), federal prisoner # 94005-

079, appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for reduction of his sentence for illegal

reentry into the United States in violation of 8 U.S.C.

§§ 1326(a) & (b)(2).   Jaramillo argues that he is entitled to a

sentence reduction under Amendment 632, because that recent

amendment to the sentencing guidelines is merely a clarification

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40433
                                 -2-

and retroactively applies to reduce U.S.S.G. § 2L1.2's

enhancement for deportation following an aggravated felony

conviction.

     Amendments may be applied retroactively upon a motion under

18 U.S.C. § 3582(c)(2) only if they are specifically set forth in

U.S.S.G. § 1B1.10(c).   U.S.S.G. § 1B1.10(a), p.s. (Nov. 2001).

Amendment 632 is not listed in § 1B1.10(c) and therefore may not

be applied retroactively.   See § 1B1.10(c), p.s. (Nov. 2001);

United States v. Drath, 89 F.3d 216, 218 (5th Cir. 1996).    The

district court lacked the authority to modify Jaramillo's

sentence under 18 U.S.C. § 3582(c)(2) and, thus, did not abuse

its discretion in denying his motion under that provision.

     AFFIRMED.